Per Curiam.
This case arises from a claim of medical malpractice resulting from surgery performed on plaintiff Wade Wischmeyer. Plaintiffs appeal as of right from a jury verdict of no cause of action. We reverse and remand.
The trial court abused its discretion in allowing defense counsel to cross-examine plaintiffs’ expert witness, Dr. Ignelzi, regarding prior poor surgical results and prior medical malpractice claims. Heshelman v Lombardi, 183 Mich App 72; 454 NW2d 603 (1990). This line of questioning was not probative of truthfulness or untruthfulness, and constituted an improper means of impeaching the credibility of Dr. Ignelzi. Id. at 84-85. The cross-examination of plaintiffs’ expert on this basis cannot be considered harmless error. Heshelman, supra. The questions raised unproved accusations of acts of malpractice in graphic detail and, we believe, thoroughly discredited Dr. Ignelzi before the jury. Dr. Ignelzi was plaintiffs’ only expert witness in this case, and the allowance of this line of questioning precluded rehabilitation without clear and emphatic cautionary instructions, which the court declined.
The trial court abused its discretion in allowing the improper cross-examination of Dr. Ignelzi.
On remand, we encourage the trial court, if such is appropriate and requested, to give the supplemental instruction to SJI2d 30.01 that was requested by plaintiffs at trial. See Grewe v Mt Clemens General Hosp, 404 Mich 240; 273 NW2d 429 (1978).
Reversed and remanded for a new trial.